

Exhibit 10.6
AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT


This AMENDMENT No. 1 (this “Amendment”), dated as of March 10, 2020 and
effective as of January 1, 2020 (the “Effective Date”), by and between Systemax
Inc. (“Systemax” or the “Company) and ERIC LERNER (the “Employee”), to the
Employment Agreement, dated as of April 12, 2012, by and between the Company and
Employee (the “Agreement”). Capitalized terms used but not defined herein shall
have the meanings provided in the Agreement.
RECITALS


WHEREAS, the Company and the Employee desire to amend the Agreement as set forth
herein.


NOW, THEREFORE, it is mutually agreed as follows:
1.Amendment to Section 2(b). Effective as of the Effective Date of this
Amendment, Section 2(b) of the Agreement shall be amended and restated as
follows:


“(b) Annual Cash Bonus. You shall be eligible to earn a target cash bonus of 50%
of your base salary during each year of the Employment Period based on meeting
the performance objectives established for you by the Company (the “Bonus”). In
calculating your total Bonus to be paid in respect of any year (or portion
thereof) for which you are employed, 50% of the Bonus will be based on
individual performance objectives for the Legal Department’s accomplishments and
50% of the Bonus will be based on the performance objectives for the Company
under its NEO Cash Bonus Plan for the applicable year; provided that the
allocation between individual performance objectives and Company performance
objectives may be amended from time to time to match the changes generally made
to the allocations for other members of the Company’s senior management having
the title of Senior Vice President. For illustrative purposes, in calculating
your total Bonus to be paid in respect of 2019, 80% of the Bonus was based on
individual performance objectives for the Legal Department’s accomplishments and
20% of the Bonus was based on the shared Company objectives, consistent with the
allocation used for other Senior Vice Presidents in 2019. Depending upon
achievement of these performance objectives in any year, Bonuses may be paid in
amounts greater or lesser than the target cash Bonus amount. The Bonus, if
earned, shall be paid by the Company to you within 75 days following the end of
each year during the Employment Period in accordance with the Company’s annual
bonus practices for its senior executives. Your annual target cash Bonus will be
reviewed annually by the Company and may be increased (but not decreased) in the
discretion of the Company. The Bonus for the portion of the first year of the
Employment Period for which you are employed shall be prorated for the portion
of the year in which you were employed.”


2.     Miscellaneous.
(a)      In all other respects, the Agreement as previously in effect is
ratified and confirmed, and the Agreement, as amended herein, continues in full
force and effect.
(b)     The validity, interpretation, construction and performance of this
Amendment shall be governed by the laws of the State of New York, without regard
to the conflicts of law rules thereof.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Amendment on the date and
year first written above.
 
SYSTEMAX INC.
 
 
 
 
 
 
 
 
 
 
By: 
/s/ Barry Litwin
 
 
Name: Barry Litwin
 
 
Title: Chief Executive Officer
 
 
 
 
 
/s/ Eric Lerner
 
 
ERIC LERNER
 
 
 











